1    HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
2    REED GRANTHAM, CA SBN 294171
     Assistant Federal Defender
3    Office of the Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, CA 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant
6    RONNIE BELTRAN
7
8                             IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:17-cr-00251 DAD
12                     Plaintiff,                   ORDER FOR RELEASE AND
                                                    TRANSPORT TO DELANCEY
13   vs.                                            STREET
14   RONNIE BELTRAN,
15                    Defendant.
16
17          IT IS HEREBY ORDERED that defendant Ronnie Beltran (Kern County Sheriff’s
18   Inmate No. SO2251268) shall be released to the custody of Federal Public Defender
19   representative Kevin Mitchel, from the Fresno County Jail on Wednesday, September 4, 2019 at
20   6:00 a.m. Mr. Mitchel will then transport Mr. Beltran directly to the Delancey Street program
21   located at 600 Embarcadero in San Francisco for an intake interview for the program’s two-year
22   residential program.
23          If Mr. Beltran is accepted into the program, and if he chooses to enroll in the program,
24   Mr. Beltran will remain at Delancey Street to participate in the program. While enrolled in the
25   program, Mr. Beltran is ordered to participate and remain in the program until he satisfies the
26   requirements of the two-year residential program. During this time, Mr. Beltran will remain
27   subject to all terms and conditions of his supervised release previously ordered as well as all
28

                                                     -1-
1    other standard conditions of pretrial release. If Mr. Beltran voluntarily leaves the program at any
2    time prior to completing the program, or if he is terminated from the program for any reason, he
3    is ordered to immediately inform his probation officer and follow all instructions.
4           If Mr. Beltran is not accepted into the program, or if he chooses to not enroll in the
5    program, Mr. Mitchel will immediately and directly return Mr. Beltran to the Fresno County Jail
6    by no later than 10:00 p.m. on September 4, 2019.
7
     IT IS SO ORDERED.
8
9       Dated:     August 28, 2019
                                                       UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
